FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10466

               Plaintiff - Appellee,              D.C. No. 2:11-cr-00208-GEB

  v.
                                                  MEMORANDUM*
SCOTT JAMES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Scott James appeals from the district court’s judgment and challenges the

80-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       James contends that the district court violated his due process rights by

relying on hearsay evidence that lacked sufficient indicia of reliability to support

an upward adjustment for obstruction of justice under U.S.S.G. § 3C1.1 and an

upward variance. See United States v. Petty, 982 F.2d 1365, 1369 (9th Cir. 1993),

amended by 992 F.2d 1015 (9th Cir. 1995) (“Due process requires that some

minimal indicia of reliability accompany a hearsay statement.”). We review the

district court’s determination of reliability for abuse of discretion. See id. The

district court did not abuse its discretion in concluding that the testimony of a

special agent relaying the statements of disinterested university officials was

sufficiently reliable.

       AFFIRMED.




                                           2                                      12-10466